MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                 Aug 31 2020, 9:23 am
court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Anne Medlin Lowe                                         Curtis T. Hill, Jr.
James A. Piatt                                           Attorney General
Riley Williams & Piatt, LLC                              Tina L. Mann
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

René Tlatoa-Lara,                                        August 31, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-792
        v.                                               Appeal from the Hamilton
                                                         Superior Court
State of Indiana,                                        The Honorable David K. Najjar,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         29D05-1912-CM-10455



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-792| August 31, 2020                      Page 1 of 5
                                             Case Summary
[1]   Following a bench trial, René Tlatoa-Lara challenges the sufficiency of the

      evidence supporting his conviction for class A misdemeanor operating a vehicle

      while intoxicated (OWI) endangering a person. We affirm.


                                 Facts and Procedural History
[2]   The facts most favorable to the trial court’s judgment are that shortly after 4:00

      p.m. on December 19, 2019, Pastor Daniel Shelton of Venture Christian

      Church in Carmel was working in the church when he saw Tlatoa-Lara

      “stumbling” through the church’s “office complex.” Tr. Vol. 2 at 7. Shelton

      asked if he could help. Tlatoa-Lara, whose speech was slurred, “said that a

      friend had told him [they] might be able to help him with a flat tire that he had

      in the vehicle in the [church] parking lot.” Id. at 8. Shelton replied, “Well, let’s

      go look at your tire,” and asked a colleague to accompany them. Id. Tlatoa-

      Lara “struggle[d] to walk […] without leaning against the wall a couple times

      and just seemed to struggle to stay on his feet.” Id. Both passenger-side tires on

      Tlatoa-Lara’s pickup truck “were shredded. Tread completely gone.” Id. at 9.

      Shelton asked if Tlatoa-Lara had driven the truck to the parking lot, and he said

      that he had. Suspecting that Tlatoa-Lara was intoxicated and wanting to “keep

      him from getting in the vehicle and driving off[,]” the pastor called 911 at

      approximately 4:19 p.m. Id. at 10.


[3]   Several Carmel Police Department officers responded to the call. Sergeant Ben

      Fisher arrived at 4:26 p.m. He noticed that the truck’s tires were “shredded”


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-792| August 31, 2020   Page 2 of 5
      and that “there was a pretty significant odor of alcohol coming from” Tlatoa-

      Lara. Id. at 15. The sergeant asked Tlatoa-Lara “where he’d been coming from

      prior to ending up at this location.” Id. at 23. Tlatoa-Lara replied that “he had

      been at a winery and brewery” with friends and coworkers. Id. The sergeant

      asked Tlatoa-Lara “if he knew what he hit. When asked if he had struck […]

      another vehicle, he said ‘Oh, God, I hope not.’” Id. Tlatoa-Lara “was very,

      very confused on exactly how the damage occurred to […] the two tires on the

      passenger side. He seemed to have no recollection of exactly how that

      happened and could not offer anything.” Id. at 23-24.


[4]   Officer Brian Babczak also questioned Tlatoa-Lara, who said that “he had been

      coming from Urban Vines Winery in Westfield[,]” which is approximately five

      miles from the church, and had consumed wine and “very strong beer.” Id. at

      28. The officer administered several field sobriety tests to Tlatoa-Lara and

      determined “[t]hat he was impaired above the legal limit.” Id. at 32. Tlatoa-

      Lara consented to a chemical breath test and was transported to the Hamilton

      County Jail, where he registered .180.

[5]   The State charged Tlatoa-Lara with class A misdemeanor operating a vehicle

      with an alcohol concentration equivalent of .15 or more and class A

      misdemeanor OWI endangering a person. After a bench trial, the trial court

      found him guilty as charged, entered judgment of conviction on the latter

      charge, and sentenced him to 365 days, all suspended except for time served.

      Tlatoa-Lara now appeals.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-792| August 31, 2020   Page 3 of 5
                                     Discussion and Decision
[6]   Tlatoa-Lara challenges the sufficiency of the evidence supporting his

      conviction. In reviewing a sufficiency claim, we neither reweigh the evidence

      nor assess the credibility of witnesses. Cannon v. State, 142 N.E.3d 1039, 1042

      (Ind. Ct. App. 2020). We consider only the evidence most favorable to the

      judgment and the reasonable inferences supporting it. Id. Circumstantial

      evidence alone is sufficient to support a conviction and need not overcome

      every reasonable hypothesis of innocence. Ward v. State, 138 N.E.3d 268, 277

      (Ind. Ct. App. 2019). “[W]e will affirm the conviction unless no reasonable

      trier of fact could have found the elements of the crime beyond a reasonable

      doubt.” Cannon, 142 N.E.2d at 1042 (alteration in Cannon) (quoting Gray v.

      State, 957 N.E.2d 171, 174 (Ind. 2011)).


[7]   To convict Tlatoa-Lara of class A OWI endangering a person, the State had to

      prove beyond a reasonable doubt that he operated a vehicle while intoxicated in

      a manner that endangered a person. Ind. Code § 9-30-5-2(b). Indiana Code

      Section 9-13-2-117.5 defines “operate” as “to navigate or otherwise be in actual

      physical control of a vehicle[.]” Indiana Code Section 9-13-2-86 defines

      “intoxicated” in pertinent part as under the influence of alcohol “so that there is

      an impaired condition of thought and action and the loss of normal control of a

      person's faculties.” “The element of endangerment can be established by

      evidence showing that the defendant’s condition or operating manner could

      have endangered any person, including the public, the police, or the

      defendant.” Outlaw v. State, 918 N.E.2d 379, 381 (Ind. Ct. App. 2009), adopted

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-792| August 31, 2020   Page 4 of 5
      by 929 N.E.2d 196 (Ind. 2010). But “the State is required to present evidence

      beyond mere intoxication in order to prove the element of endangerment and

      support a conviction of OWI as a Class A misdemeanor.” Temperly v. State, 933
N.E.2d 558, 567 (Ind. Ct. App. 2010), trans. denied (2011), cert. denied.


[8]   Tlatoa-Lara asserts that the State failed to prove that he operated his truck while

      he was intoxicated and that his condition or operating manner could have

      endangered any person. We disagree. His admission to Sergeant Fisher that he

      had no idea how he shredded his tires supports a reasonable inference that he

      was intoxicated while he was operating his truck, and his driving on the

      shredded tires could have endangered other members of the public or himself.

      Tlatoa-Lara’s arguments to the contrary are simply invitations to reweigh the

      evidence in his favor, which we must decline. Therefore, we affirm his

      conviction.


[9]   Affirmed.


      Robb, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-792| August 31, 2020   Page 5 of 5